Exhibit 10.3


Name of Participant: Carol Meyrowitz




THE TJX COMPANIES, INC. EXECUTIVE SEVERANCE PLAN


PARTICIPATION AGREEMENT
This participation agreement (this “Participation Agreement”) by and between the
undersigned participant (“Participant”) and The TJX Companies, Inc. (“TJX”) is
hereby made and entered into as of September 27, 2018 (the “Participation Date”)
pursuant to The TJX Companies, Inc. Executive Severance Plan (the “Plan”).
Capitalized terms that are used and that are not defined herein will have the
meanings given to them in the Plan.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Participant and TJX hereby agree as follows:
1.Acceptance of Plan Terms; Acknowledgments. Participant hereby acknowledges and
agrees that from and after the Participation Date, she shall be a participant
under the Plan and shall be bound by all the terms and conditions thereof and
this Participation Agreement, including without limitation as to the Covered
Benefits provisions and restrictive covenants set forth therein, except as
otherwise set forth below. Participant further acknowledges and agrees that she
has had an opportunity to consult with independent legal counsel regarding the
contents of this Participation Agreement and the Plan and that she is entering
into this Participation Agreement knowingly, voluntarily, and with full
knowledge of its significance.
2.    Severance Benefits. The Termination Period under Section 6(a) of the Plan
shall hereby extend for twenty-four (24) months after the Date of Termination
and, except as modified on the attached Schedule, Sections 6 and 7 of the Plan
shall be fully applicable with respect to Participant.
3.    Restrictive Covenants. The Noncompetition Period under Section 8(b) of the
Plan shall hereby extend for twenty-four (24) months after the Date of
Termination and, except as modified on the attached Schedule, Section 8 of the
Plan shall be fully applicable with respect to Participant.
4.    Other Definitions. Except as modified on the attached Schedule, the
definitions set forth in Appendix A of the Plan shall be fully applicable with
respect to Participant.
5.    Employment Agreement Amendment. The employment agreement between
Participant and TJX dated January 29, 2016 (the “Employment Agreement”), is
hereby amended as of the Participation Date to:
(a)
Delete Section 5(a) of the Employment Agreement; provided, that to the extent
other provisions of the Employment Agreement refer to said Section 5(a), they
shall be deemed instead to refer, mutatis mutandis, to the applicable provisions
of Section 6 of the Plan; and

(b)
Delete Section 8(b) of the Employment Agreement.



1





--------------------------------------------------------------------------------





Name of Participant: Carol Meyrowitz
 


IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed as an agreement under seal as of the date first written
above.


THE TJX COMPANIES, INC.
By: /s/ Scott Goldenberg    
Name: Scott Goldenberg
Title: Chief Financial Officer

















--------------------------------------------------------------------------------





Name of Participant: Carol Meyrowitz
 


IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed as an agreement under seal as of the date first written
above.




PARTICIPANT:
/s/ Carol Meyrowitz    
Name: Carol Meyrowitz













--------------------------------------------------------------------------------




Name of Participant: Carol Meyrowitz






SCHEDULE




MODIFICATIONS TO SECTIONS 6 & 7 OF THE PLAN


1.    Section 6(a) of the Plan is hereby modified by replacing the phrase “at
the rate in effect at termination of employment” with the phrase “based on
Participant’s FY2016 salary rate” in the fourth line thereof.


2.     Section 6(f) of the Plan is hereby replaced in its entirety with the
following:


“(f) Stock Incentive Plan benefits; vested retirement plan benefits. The
Participant or her legal representative shall be entitled to any awards, or the
benefit under any awards, made under the Stock Incentive Plan, and to payment of
her vested benefits, if any, under any tax-qualified and non-tax qualified
retirement plans of the Company, including but not limited to such benefits as
the Participant may be owed as a result of her participation, if any, under the
Company’s tax-qualified profit-sharing and retirement plans, under The TJX
Companies, Inc. Supplemental Executive Retirement Plan (‘SERP’), as described in
Section 3(d) of the Participant’s Amended and Restated Employment Agreement with
the Company dated January 29, 2016, under the Company’s frozen General Deferred
Compensation Plan (‘GDCP’) and under the Company’s Executive Savings Plan
(‘ESP’), in each case as of the Date of Termination and in accordance with and
subject to the terms of the applicable plan, program or arrangement; provided,
for the avoidance of doubt, that nothing in this Section 6(f) shall be construed
as entitling the Participant to any Stock Incentive Plan award not yet granted
as of the Date of Termination.


Notwithstanding the foregoing, any awards of performance-based restricted stock
with LRPIP-based performance criteria (‘Outstanding PBRS Awards’), performance
share units (including any similar award, as determined by the Administrator,
‘Outstanding PSUs’) and restricted stock units (including any similar award, as
determined by the Administrator, ‘Outstanding RSUs’) in each case granted to
Participant under the Stock Incentive Plan and held by Participant on the Date
of Termination, shall be treated as follows:
(A)
Outstanding PBRS Awards. (A) In the case of any Outstanding PBRS Award for which
fewer than two years of the applicable LRPIP performance period have been
completed as of the Date of Termination, a portion of the Outstanding PBRS
Award, equal to the ratio of the number of fiscal years in such LRPIP
performance period beginning after the Date of Termination to the total number
of fiscal years in such LRPIP performance period, shall be immediately
forfeited; (B) all service conditions remaining with respect to all other or
remaining portions of the Outstanding PBRS Awards (after giving effect to any
forfeitures described in clause (A) above (the ‘Prorated Outstanding PBRS
Awards’)) shall be deemed



S-1



--------------------------------------------------------------------------------





Name of Participant: Carol Meyrowitz
 


satisfied; and (C) subject to Section 8, each Prorated Outstanding PBRS Award
shall vest, if at all, on the date on which the Committee certifies as to the
LRPIP performance results for the applicable LRPIP performance period (the
‘Determination Date’) in accordance with the terms of the Prorated Outstanding
PBRS Award; provided that, to the extent the Prorated Outstanding PBRS Award
does not so vest, the Prorated Outstanding PBRS Award shall be forfeited as of
the Determination Date.
(B)
Outstanding PSUs. Participant shall be eligible for proration with respect to
the service condition applicable to the Outstanding PSUs (the ‘Service
Condition’) as set forth in the award agreement for the Outstanding PSUs;
provided, that any right to receive or retain shares subject to the Outstanding
PSUs for which the Service Condition has been deemed satisfied shall remain
subject to applicable performance conditions, with any such shares delivered in
accordance with and subject to the terms set forth in such award agreement.

(C)
Outstanding RSUs. Participant shall be eligible for prorated vesting with
respect to the Outstanding RSUs as set forth in the award agreement for the
Outstanding RSUs; provided, that any delivery or retention of vested shares
subject to the Outstanding RSUs shall be undertaken in accordance with and
subject to the terms set forth in such award agreement.”





3.     Section 6 of the Plan is hereby further modified by adding the following
to the end thereof:


“For the avoidance of doubt, the reference to a benefit in this Section 6 shall
not be construed as eliminating, limiting, creating or expanding any rights the
Participant may otherwise have to the receipt of that or any similar benefit in
circumstances other than upon a Qualifying Termination.”


4.    Section 7 of the Plan is hereby modified by adding a new paragraph at the
end thereof, as follows:


“Without limiting the generality of the foregoing, if the Participant terminates
her employment voluntarily or elects to retire from service with the Company
(‘Voluntary Termination’), the Participant or her legal representative shall be
entitled to any awards, or the benefit under any awards, made under the Stock
Incentive Plan, including any benefits in connection with Special Service
Retirement (as defined in the Stock Incentive Plan), and to payment of her
vested benefits, if any, under any tax-qualified and non-tax qualified
retirement plans of the Company, including but not limited to such benefits as
the Participant may be owed as a result of her participation, if any, under the
Company’s tax-qualified profit-sharing and retirement plans, under SERP, under
GDCP and under ESP, in each case as of the Date of Termination and in accordance
with and subject to the terms of the applicable plan, program or arrangement;
provided, for the avoidance of


S-2



--------------------------------------------------------------------------------





Name of Participant: Carol Meyrowitz
 


doubt, that nothing in this Section 7 shall be construed as entitling the
Participant to any Stock Incentive Plan award not yet granted as of the date of
termination. The Company will also pay to the Participant or her legal
representative any unpaid amounts to which the Participant is entitled under MIP
for the fiscal year of the Company ended immediately prior to the Participant’s
termination of employment, plus any unpaid amounts owing with respect to LRPIP
cycles in which the Participant participated and which were completed prior to
termination of employment, in each case at the same time as other awards for
such prior year or cycle are paid. In addition, a Voluntary Termination by the
Participant shall be treated as a Qualifying Termination solely for purposes of
the payments and benefits described in Section 6(e) and Section 6(f) (and not
for purposes of any other provision of Section 6); provided, that for purposes
of applying Section 6(e) to a Voluntary Termination described in this sentence,
instead of using the proration fraction described in Section 6(e)(B), the LRPIP
benefit, if any, for each cycle shall be prorated using a fraction, the
numerator of which is the number of full fiscal years in such cycle completed
prior to the Date of Termination and the denominator of which is the number of
fiscal years in such cycle); and further provided, for the avoidance of doubt,
that Participant shall not be entitled under this Section 7 to any salary
continuation or automobile allowance, any amount described in Section 6(b), or
any amounts in respect of MIP performance periods that begin before and end
after the date of Voluntary Termination.”






MODIFICATIONS TO SECTION 8 OF THE PLAN




1.    Section 8(b) of the Plan is hereby modified by adding the following
language before the last sentence of such section:


“Notwithstanding the foregoing, the Participant will not be deemed to have
violated the provisions of this Section 8(b) merely by reason of serving as a
director on the board of directors of a company approved for this purpose by the
Board or a committee thereof (such service, a ‘permitted outside directorship’)
or merely by reason of being engaged, after the first anniversary of the Date of
Termination, in an employment, consulting or other fees-for-services arrangement
with an entity that manages a private equity, venture capital or leveraged
buyout fund that in turn invests in one or more businesses deemed competitors of
the Company and its Subsidiaries under this Section 8(b), provided that (I) such
fund is not intended to, and does not in fact, invest primarily in a ‘specified
competitive business’ with respect to the Company as hereinafter defined, and
(II) the Participant demonstrates to the reasonable satisfaction of the Company
that her arrangement with such entity will not involve the provision of
employment, consulting or other services, directly or indirectly, to any
‘specified competitive business’ with respect to the Company or to the fund with
respect to its investment or proposed investment in any ‘specified competitive
business’ with respect to the Company and that she will not participate in any
meetings, discussions, or interactions in which any such business or any such
proposed investment is proposed or


S-3



--------------------------------------------------------------------------------





Name of Participant: Carol Meyrowitz
 


is likely to be discussed. For purposes of the foregoing, a business shall be
deemed a ‘specified competitive business’ with respect to the Company if and
only if (aa) it shall be regarded as a competitor of the Company and its
Subsidiaries by retailers generally, or (bb) it shall operate an off-price
apparel, off-price footwear, off-price jewelry, off-price accessories, off-price
home furnishings and/or off-price home fashions business, including any such
business that is store-based, catalogue-based, or an on-line, ‘e-commerce’ or
other off-price internet-based business.”


2.    Section 8(d) of the Plan is hereby modified by adding the following phrase
immediately after the words “Section 6 hereof” in the fourth line of such
section and immediately after the words “Section 6” in the seventh line of such
section:


“, including without limitation any SERP benefits,”


3.    Section 8(e) of the Plan is hereby replaced in its entirety with the
following:


“(e) Notice and information requirements. The Participant shall notify the
Administrator immediately upon securing employment or becoming self-employed at
any time within the Noncompetition Period or the Nonsolicitation Period, and
shall provide to the Administrator such details concerning such employment or
self-employment as it may reasonably request in order to ensure compliance with
the terms hereof.”




MODIFICATIONS TO APPENDIX A OF THE PLAN


1.    The definition of “Qualifying Termination” in subsection (s) is hereby
replaced in its entirety with the following:


“(s) ‘Qualifying Termination’: As to the Participant, the termination of the
Participant’s employment occurring prior to a Change of Control by reason of
(a) the Participant’s death or Disability, (b) termination by the Employer for
any reason other than Cause, (c) termination by the Participant within one
hundred twenty (120) days of a requirement by the Employer that the Participant
relocate, without her prior written consent, more than forty (40) miles from the
current corporate headquarters of the Company (but only if (i) the Participant
shall have given to the Administrator notice of intent to terminate within sixty
(60) days following notice to the Participant of such required relocation and
(ii) the Employer shall have failed, within thirty (30) days thereafter, to
withdraw its notice requiring the Participant to relocate (for purposes of the
foregoing, the one hundred twenty (120) day period shall commence upon the end
of the thirty (30)-day cure period, if the Employer fails to cure within such
period)), (d) termination at the end of any term of employment defined under an
employment agreement between the Participant and the Employer (the ‘Employment
Agreement’), unless the Employer in connection therewith shall have offered to
the Participant continued service in a position on reasonable terms; or (e) in
the event that, with respect to Participant’s service as a director and Chairman
of the Board, Participant (A) is removed from the Board or fails to


S-4



--------------------------------------------------------------------------------





Name of Participant: Carol Meyrowitz
 


be nominated by the Board to serve as a director without her prior written
consent, (B) is nominated for election to the Board but fails to be reelected by
stockholders and ceases to serve as a director, or (C) is removed or fails to be
appointed as Chairman of the Board without her prior written consent. For
purposes of this definition, ‘service in a position on reasonable terms’ shall
mean service in a position comparable to the position and title held by
Participant immediately prior to the Date of Termination and under terms and
conditions that are substantially similar to those set forth in the Employment
Agreement and that otherwise apply to the Participant on such Date of
Termination. For purposes of the Plan, the term “Disability” shall have the
meaning set forth in any employment agreement or similar agreement between the
Participant and the Employer, as in effect on the Date of Termination, or, in
the absence of any such agreement, shall have the meaning set forth in the
Employer’s long term disability plan.”


2.    The definition of “Release of Claims” in subsection (t) is hereby replaced
in its entirety with the following:


“(t) ‘Release of Claims’: The form of general release, as described in Section
5, to be executed by Participant as a condition to receiving any Severance
Benefits under the Plan; provided that (i) such form of general release shall
provide that the following claims are excluded from the release: (A) any claims
or rights which cannot be waived by law, including Participant’s right to
accrued vacation pay; (B) any claims for such Severance Benefits or claims to
enforce rights that accrue under an employment agreement between the Participant
and the Employer following termination of employment; (C) any claims or rights
to any vested benefits or vested rights that Participant may have under any
employee benefit, retirement and/or pension plans subject to Parts 2, 3 or 4 of
Subtitle B of Title I of the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”); (D) any rights and/or claims under Part 6 of Subtitle B of
Title I of ERISA to elect continued group health plan coverage; (E) claims for
reimbursement of approved business expenses incurred prior to the Date of
Termination; (F) rights, if any, to defense and indemnification from the
Employer or its insurers for actions taken by Participant in the course and
scope of Participant’s employment with the Employer; or (G) any right
Participant may have at law to obtain contribution as permitted by law in the
event of entry of judgment against Participant as a result of any act or failure
to act for which Participant and the Employer or its past, present and future
trustees, officers, agents, administrators, representatives, employees,
affiliates, or insurers are held jointly liable; and (ii) notwithstanding the
last sentence of Section 5, such form of general release shall be delivered by
the Company to Participant as soon as reasonably practicable but in no event
later than five (5) business days after the Date of Termination.”








S-5

